Agreement No. 08-0204







EXCLUSIVE LICENSE AGREEMENT




This Agreement is made effective the 21st day of November, 2007, by and between
Wisconsin Alumni Research Foundation (hereinafter called “WARF”), a nonstock,
nonprofit Wisconsin corporation, and Enable IPC (hereinafter called “Licensee”),
a corporation organized and existing under the laws of Delaware;




WHEREAS, WARF owns certain intellectual property rights to the inventions
described in the “Licensed Patents” defined below, and WARF is willing to grant
a license to Licensee under any one or all of the Licensed Patents and Licensee
desires a license under all of them;




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties covenant and agree as follows:




Section 1.

Definitions.




For the purpose of this Agreement, the Appendix A definitions shall apply.




Section 2.

Grant.




                        A.

License.

 

            WARF hereby grants to Licensee under the Licensed Patents an
exclusive license to make, use and sell Products in the Licensed Field and
Licensed Territory.

 

B.

Sublicenses.




(i)

Licensee may grant written, nonexclusive sublicenses to third parties.  Any
agreement granting a sublicense shall state that the sublicense is subject to
the termination of this Agreement.  Licensee shall have the same responsibility
for the activities of any sublicensee as if the activities were directly those
of Licensee.  Licensee shall provide WARF with the name, contact information and
address of each sublicensee, as well as information regarding the number of
full-time employees of any such sublicensee to allow WARF to determine whether
it can maintain its small entity filing status for patent prosecution and
maintenance purposes.




(ii)

With respect to sublicenses granted by Licensee under this Section 2B, Licensee
shall pay to WARF an amount equal to what Licensee would have been required to
pay to WARF had Licensee sold the amount of Products sold by such sublicensee.
 In addition, if Licensee receives any fees, minimum royalties, or other
payments in consideration for any rights granted under a sublicense, and such
payments are not based directly upon the amount or value of Products sold by the
sublicensee, then Licensee shall pay WARF twenty five percent (25%) of such
payments in the manner specified in Section 4E.  Licensee shall not receive from
its sublicensees anything of value in lieu of cash payments in consideration for
any sublicense granted under this Agreement without the express prior written
consent of WARF.




C.

Reservation of Rights.

 

            WARF hereby reserves the right to grant non-profit research
institutions and governmental agencies non-exclusive licenses to practice and
use the inventions of the Licensed Patents for Non-Commercial Research
Purposes.  WARF, the University of Wisconsin and the inventors of the Licensed
Patents shall have the right to publish any information included in the Licensed
Patents.





Enable IPC license 08-0204.2   

Page 1 of 15







D.        License to WARF.

 

(i)            Licensee hereby grants, and shall require its sublicensee(s) to
grant, to WARF a nonexclusive, royalty-free, irrevocable, paid-up license, with
the right to grant sublicenses to non-profit research institutions and
governmental agencies, to practice and use “Improvements” for Non-Commercial
Research Purposes.  “Improvements” shall mean any patented modification of an
invention described in the Licensed Patents that (1) would be infringed by the
practice of an invention claimed in the Licensed Patents; or (2) if not for the
license granted under this Agreement, would infringe one or more claims of the
Licensed Patents.  Licensee shall provide WARF with a written, enabling
disclosure of each such invention, unambiguously identifying it as an invention
governed by this paragraph, within six (6) months of the issuance of a patent
thereon. 




(ii)

In the event that Licensee and its sublicensee(s) discontinue the use or
commercialization of the Licensed Patents or any Improvements provided for under
this Agreement, Licensee shall grant, and shall require its sublicensee(s) to
grant, to WARF an option to obtain a nonexclusive, royalty-bearing license, with
the right to grant sublicenses, to practice and use said Improvements for
commercial purposes.  Licensee shall provide to WARF written notice that
Licensee and its sublicensee(s) intend to discontinue such use or
commercialization immediately upon making such a decision.  WARF’s option with
respect to each Improvement shall expire sixty (60) days after WARF’s receipt of
said written notice from Licensee.  The failure of WARF to timely exercise its
option under this paragraph shall be deemed a waiver of WARF’s option, but only
with respect to the Improvement so disclosed.




Section 3.

Development.




A.

Licensee shall diligently develop, manufacture, market and sell Products in each
Licensed Field and Licensed Territory throughout the term of this Agreement.
 Such activities shall include, without limitation, those activities listed in
the Development Plan attached hereto as Appendix E.  Licensee agrees that said
Development Plan is reasonable and that it shall take all reasonable steps to
meet the development program as set forth therein.




B.

Beginning in calendar year 2008 and until the date of first commercial sale,
Licensee shall provide WARF with a written Development Report summarizing
Licensee’s development activities since the last Development Report and any
necessary adjustments to the Development Plan.  Licensee agrees to provide each
Development Report to WARF on or before thirty (30) days from the end of each
semi-annual period ending June 30 and December 31 for which a report is due, and
shall set forth in each Development Report sufficient detail to enable WARF to
ascertain Licensee’s progress toward the requirements of the Development Plan.
WARF reserves the right to audit Licensee’s records relating to the development
activities required hereunder.  Such record keeping and audit procedures shall
be subject to the procedures and restrictions set forth in Section 6 for
auditing the financial records of Licensee.




C.

Licensee agrees to and warrants that it has, or will obtain, the expertise
necessary to independently evaluate the inventions of the Licensed Patents and
to develop Products for sale in the commercial market and that it so intends to
develop Products for the commercial market.  Licensee acknowledges that any
failure by Licensee to reasonably implement the Development Plan, or to make
timely submission to WARF of any Development Report, or the providing of any
false information to WARF regarding Licensee’s development activities hereunder,
shall be a material breach of this Agreement.  





Enable IPC license 08-0204.2

Page 2 of 15




Section 4.

Consideration.




A.

License Fee.




Licensee agrees to pay to WARF a license fee of fifty thousand dollars ($50,000)
in two equal installments of twenty five thousand dollars ($25,000) with the
first installment due within thirty (30) days of Licensee’s execution of this
Agreement and the second installment due one (1) year from the effective date of
this Agreement.




B.

Royalty.




In addition to the Section 4A license fee, Licensee agrees to pay to WARF as
“earned royalties” a royalty calculated as a percentage of the Selling Price of
Products in accordance with the terms and conditions of this Agreement.  The
royalty is deemed earned as of the earlier of the date the Product is actually
sold, leased or otherwise transferred for consideration, the date an invoice is
sent by Licensee, or the date a Product is transferred to a third party for any
promotional reasons.  The royalty shall remain fixed while this Agreement is in
effect at a rate of five percent (5 %) of the Selling Price of Products.




C.

Minimum Royalty.




Licensee further agrees to pay to WARF a minimum royalty of twenty five thousand
dollars ($25,000) per calendar year or part thereof during which this Agreement
is in effect starting in calendar year 2010, against which any earned royalty
paid for the same calendar year will be credited.  The minimum royalty for a
given year shall be due at the time payments are due for the calendar quarter
ending on December 31.  It is understood that the minimum royalties will apply
on a calendar year basis, and that sales of Products requiring the payment of
earned royalties made during a prior or subsequent calendar year shall have no
effect on the annual minimum royalty due WARF for any other given calendar year.




D.

Patent Fees and Costs.




(i)

Licensee also agrees to reimburse WARF for one hundred percent (100%) of all
reasonable costs incurred by WARF in filing, prosecuting and maintaining the
Licensed Patents.  With respect to those costs invoiced to WARF prior to the
Effective Date, Licensee shall pay to WARF $12,197.35 within thirty (30) days of
Licensee’s execution of this Agreement. With respect to those costs invoiced to
WARF after the Effective Date, Licensee shall pay to WARF such costs within
thirty (30) days of receiving an invoice from WARF.




(ii)

WARF is not obligated to make or maintain any foreign filing of the Licensed
Patents.  If Licensee desires WARF to make or maintain such foreign filings,
Licensee must notify WARF in writing three (3) months prior to the expiration of
the deadline for making such foreign filings, indicating those countries in
which Licensee desires WARF to pursue foreign patent protection.  Any country
for which WARF files for such patent protection at Licensee’s request shall be
included in the Licensed Territory under this Agreement.  WARF reserves the
right to file a patent application, at its own expense, in any countries not
requested by Licensee pursuant to this Section 4D.  Licensee acknowledges that
if the United States Government (through any of its agencies or otherwise) has
funded research, during the course of or under which any of the inventions of
the Licensed Patents were conceived or made, the United States Government is
entitled, as a right, under the provisions of 35 U.S.C. § 200-212 and applicable
regulations of Chapter 37 of the Code of Federal Regulations, to make and
maintain foreign filings in those countries not selected by Licensee and/or
WARF.








Enable IPC license 08-0204.2

Page 3 of 15




(iii)

WARF will prosecute all national applications it files at Licensee’s request
pursuant to this Section 4D until WARF determines that continued prosecution is
unlikely to result in the issuance of a patent in that country.  If WARF decides
to abandon prosecution or maintenance of any patent or patent application under
the Licensed Patents in a country in which Licensee has requested WARF to make
and maintain such filing, WARF shall provide Licensee notice of WARF’s intent to
abandon such application.  In such event, Licensee shall have the right to
continue prosecution of said application, at its own expense, on behalf of WARF
and Licensee, to the extent allowed under applicable law.  




E.

Accounting; Payments.




(i)

Amounts owing to WARF under Sections 2B and 4B shall be paid on a quarterly
basis, with such amounts due and received by WARF on or before the thirtieth
(30th) day following the end of the calendar quarter ending on March 31, June
30, September 30 or December 31 in which such amounts were earned.  The balance
of any amounts which remain unpaid more than thirty (30) days after they are due
to WARF shall accrue interest until paid at the rate of the lesser of one
percent (1%) per month or the maximum amount allowed under applicable law.
 However, in no event shall this interest provision be construed as a grant of
permission for any payment delays.




(ii)

Except as otherwise directed, all amounts owing to WARF under this Agreement
shall be paid in U.S. dollars to WARF at the address provided in Section 16(a).
 All royalties owing with respect to Selling Prices stated in currencies other
than U.S. dollars shall be converted at the rate shown in the Federal Reserve
Noon Valuation - Value of Foreign Currencies on the day preceding the payment.
 WARF is exempt from paying income taxes under U.S. law.  Therefore, all
payments due under this Agreement shall be made without deduction for taxes,
assessments, or other charges of any kind which may be imposed on WARF by any
government outside of the United States or any political subdivision of such
government with respect to any amounts payable to WARF pursuant to this
Agreement.  All such taxes, assessments, or other charges shall be assumed by
Licensee.




(iii)

A full accounting showing how any amounts owing to WARF under Sections 2B and 4B
have been calculated shall be submitted to WARF on the date of each such
payment.  Such accounting shall be on a per-country and product line, model or
tradename basis and shall be summarized on the form shown in Appendix C of this
Agreement.  In the event no payment is owed to WARF, a statement setting forth
that fact shall be supplied to WARF.  




Section 5.

Certain Warranties.




A.

WARF warrants that except as otherwise provided under Section 14 of this
Agreement with respect to U.S. Government interests, it is the owner of the
Licensed Patents or otherwise has the right to grant the licenses granted to
Licensee in this Agreement.  However, nothing in this Agreement shall be
construed as:




(i)

a warranty or representation by WARF as to the validity or scope of any of the
Licensed Patents;




(ii)

a warranty or representation that anything made, used, sold or otherwise
disposed of under the license granted in this Agreement will or will not
infringe patents of third parties; or




(iii)

an obligation to furnish any know-how not provided in the Licensed Patents or
any services other than those specified in this Agreement.








Enable IPC license 08-0204.2

Page 4 of 15




B.

WARF MAKES NO REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH RESPECT TO THE USE,
SALE, OR OTHER DISPOSITION BY LICENSEE, ITS SUBLICENSEE(S), OR THEIR VENDEES OR
OTHER TRANSFEREES, OF PRODUCTS INCORPORATING OR MADE BY USE OF INVENTIONS
LICENSED UNDER THIS AGREEMENT.




C.

Licensee represents and warrants that Products produced under the license
granted herein shall be manufactured substantially in the United States as
required by 35 U.S.C § 204 and applicable regulations of Chapter 37 of the Code
of Federal Regulations.




Section 6.

Recordkeeping.




A.

Licensee and its sublicensee(s) shall keep books and records sufficient to
verify the accuracy and completeness of Licensee’s and its sublicensee(s)’s
accounting referred to above, including, without limitation, inventory, purchase
and invoice records relating to the Products or their manufacture.  In addition,
Licensee shall maintain documentation evidencing that Licensee is in fact
pursuing the development of Products as required herein.  Such documentation may
include, but is not limited to, invoices for studies advancing the development
of Products, laboratory notebooks, internal job cost records, and filings made
to the Internal Revenue Department to obtain tax credit, if available, for
research and development of Products.  Such books and records shall be preserved
for a period not less than six (6) years after they are created during and after
the term of this Agreement.  




B.

Licensee and its sublicensee(s) shall take all steps necessary so that WARF may
within thirty (30) days of its request review and copy all the books and records
at a single U.S. location to allow WARF to verify the accuracy of Licensee’s
royalty reports and Development Reports and the royalty reports of its
sublicensee(s).  Such review may be performed by any employee of WARF as well as
by any attorney or registered CPA designated by WARF, upon reasonable notice and
during regular business hours.




C.

If a royalty payment deficiency is determined, Licensee and its sublicensee(s),
as applicable, shall pay the royalty deficiency outstanding within thirty (30)
days of receiving written notice thereof, plus interest on outstanding amounts
as described in Section 4E(i).




D.

If a royalty payment deficiency for a caledar year exceeds the lesser of five
percent (5%) of the royalties paid for that year or $50,000, then Licensee or
its sublicensee(s) shall be responsible for paying WARF’s out-of-pocket expenses
incurred with respect to such review.




Section 7.

Term and Termination.




A.

The term of this license shall begin on the effective date of this Agreement and
continue until this Agreement is terminated as provided herein or until the
earlier of the date that no Licensed Patent remains an enforceable patent or the
payment of earned royalties under Sections 2B and 4B, once begun, ceases for
more than eight (8) calendar quarters.




B.

Licensee may terminate this Agreement at any time by giving at least ninety (90)
days written and unambiguous notice of such termination to WARF.  Such a notice
shall be accompanied by a statement of the reasons for termination.







C.

If Licensee at any time defaults in the timely payment of any monies due to WARF
or the timely submission to WARF of any Development Report, fails to actively
pursue the development plan, or commits any breach of any other covenant herein
contained, and Licensee fails to





Enable IPC license 08-0204.2

Page 5 of 15




remedy any such breach or default within ninety (90) days after written notice
thereof by WARF, or if Licensee commits any act of bankruptcy, becomes
insolvent, is unable to pay its debts as they become due, files a petition under
any bankruptcy or insolvency act, or has any such petition filed against it
which is not dismissed within sixty (60) days, or if Licensee or its
sublicensee(s) offer any component of the Licensed Patents to their creditors,
WARF may, at its option, terminate this Agreement by giving notice of
termination to Licensee.




D.

Upon the termination of this Agreement, Licensee and its sublicensee(s) shall
remain obligated to provide an accounting for and to pay royalties earned up to
the date of the termination, and any minimum royalties shall be prorated as of
the date of termination by the number of days elapsed in the applicable calendar
year.




E.

Waiver by either party of a single breach or default, or a succession of
breaches or defaults, shall not deprive such party of any right to terminate
this Agreement in the event of any subsequent breach or default.




Section 8.

Assignability.




This Agreement may not be transferred or assigned by Licensee without the prior
written consent of WARF.




Section 9.

Contest of Validity.




In the event Licensee or its sublicensee(s) contest the validity or
enforceability of any Licensed Patent, Licensee and its sublicensee(s) shall
continue to pay royalties with respect to that patent as if such contest were
not underway until the patent is adjudicated invalid or unenforceable by a court
of last resort.  




Section 10.

Enforcement.




WARF intends to protect the Licensed Patents against infringers or otherwise act
to eliminate infringement when, in WARF’s sole judgment, such action may be
necessary, proper, justified and makes reasonable business sense considering all
factors.  In the event that Licensee or its sublicensee(s) believe there is
infringement of any Licensed Patent under this Agreement which is to its
substantial detriment, Licensee shall provide WARF with notification and
reasonable evidence of such infringement.




Section 11.

Patent Marking.




Licensee and its sublicensee(s) shall mark all Products or Product packaging
with the appropriate patent number reference in compliance with the requirements
of U.S. law, 35 U.S.C. § 287.




Section 12.

Product Liability; Conduct of Business.




A.

Licensee shall, at all times during the term of this Agreement and thereafter,
indemnify, defend and hold WARF and the inventors of the Licensed Patents
harmless against all claims and expenses, including legal expenses and
reasonable attorneys fees, arising out of the death of or injury to any person
or persons or out of any damage to property and against any other claim,
proceeding, demand, expense and liability of any kind whatsoever resulting from
the production, manufacture, sale, use, lease, consumption or advertisement of
Products arising from any right or obligation of Licensee or its sublicensee(s)
hereunder.  WARF at all times reserves the right to select and retain counsel of
its own to defend WARF’s interests.








Enable IPC license 08-0204.2

Page 6 of 15




B.

Licensee warrants that it now maintains and will continue to maintain liability
insurance coverage appropriate to the risk involved in marketing the products
subject to this Agreement and that such insurance coverage lists WARF and the
inventors of the Licensed Patents as additional insureds.  Within ninety (90)
days after the execution of this Agreement and thereafter annually between
January 1 and January 31 of each year, Licensee will present evidence to WARF
that the coverage is being maintained with WARF and its inventors listed as
additional insureds.  In addition, Licensee shall provide WARF with at least
thirty (30) days prior written notice of any change in or cancellation of the
insurance coverage.




Section 13.

Use of Names.




Neither Licensee nor its sublicensee(s) shall use WARF’s name, the name of any
inventor of inventions governed by this Agreement, or the name of the University
of Wisconsin in sales promotion, advertising, or any other form of publicity
without the prior written approval of the entity or person whose name is being
used.




Section 14.

United States Government Interests.




It is understood that if the United States Government (through any of its
agencies or otherwise) has funded research, during the course of or under which
any of the inventions of the Licensed Patents were conceived or made, the United
States Government is entitled, as a right, under the provisions of 35 U.S.C. §§
200-212 and applicable regulations of Chapter 37 of the Code of Federal
Regulations, to a nonexclusive, nontransferable, irrevocable, paid-up license to
practice or have practiced the invention of such Licensed Patents for
governmental purposes.  Any license granted under this Agreement to Licensee or
any of its sublicensee shall be subject to such right.




Section 15.

Miscellaneous.




This Agreement shall be governed by and construed in all respects in accordance
with the laws of the State of Wisconsin.  If any provisions of this Agreement
are or shall come into conflict with the laws or regulations of any jurisdiction
or any governmental entity having jurisdiction over the parties or this
Agreement, those provisions shall be deemed automatically deleted, if such
deletion is allowed by relevant law, and the remaining terms and conditions of
this Agreement shall remain in full force and effect.  If such a deletion is not
so allowed or if such a deletion leaves terms thereby made clearly illogical or
inappropriate in effect, the parties agree to substitute new terms as similar in
effect to the present terms of this Agreement as may be allowed under the
applicable laws and regulations.  The parties hereto are independent contractors
and not joint venturers or partners.




Section 16.

Notices.




Any notice required to be given pursuant to the provisions of this Agreement
shall be in writing and shall be deemed to have been given at the earlier of the
time when actually received as a consequence of any effective method of
delivery, including but not limited to hand delivery, transmission by
telecopier, or delivery by a professional courier service or the time when sent
by certified or registered mail addressed to the party for whom intended at the
address below or at such changed address as the party shall have specified by
written notice, provided that any notice of change of address shall be effective
only upon actual receipt.




(a)

Wisconsin Alumni Research Foundation

Attn:  Contracts Manager

614 Walnut Street

Madison, Wisconsin  53726





Enable IPC license 08-0204.2

Page 7 of 15







(b)

Enable IPC

Attn: David Walker

25520 Ave. Stanford #311

Valencia, CA 91355




Section 17.

Integration.




This Agreement constitutes the full understanding between the parties with
reference to the subject matter hereof, and no statements or agreements by or
between the parties, whether orally or in writing, except as provided for
elsewhere in this Section 17, made prior to or at the signing hereof, shall vary
or modify the written terms of this Agreement.  Neither party shall claim any
amendment, modification, or release from any provisions of this Agreement by
mutual agreement, acknowledgment, or otherwise, unless such mutual agreement is
in writing, signed by the other party, and specifically states that it is an
amendment to this Agreement.




Section 18.

Confidentiality.




The parties hereto agree to keep any information identified as confidential by
the disclosing party confidential using methods at least as stringent as each
party uses to protect its own confidential information.  “Confidential
Information” shall include Licensee’s development plan and development reports,
the Licensed Patents and all information concerning them and any other
information marked confidential or accompanied by correspondence indicating such
information is exchanged in confidence between the parties.  Except as may be
authorized in advance in writing by WARF, Licensee shall only grant access to
WARF’s Confidential Information to its sublicensee(s) and those employees of
Licensee and its sublicensee(s) involved in research relating to the Licensed
Patents.  Licensee shall require its sublicensee(s) and all such employees to be
bound by terms of confidentiality no less restrictive than those set forth in
this Section 18.  Licensee and its sublicensee(s) shall not use any Confidential
Information to WARF’s detriment, including, but not limited to, claiming
priority to the Licensed Patents in any patent prosecution.  The confidentiality
and use obligations set forth above apply to all or any part of the Confidential
Information disclosed hereunder except to the extent that:




(i)

WARF, Licensee or its sublicensee(s) can show by written record that it
possessed the information prior to its receipt from the other party;




(ii)

the information was already available to the public or became so through no
fault of WARF, Licensee or its sublicensee(s);




(iii)

the information is subsequently disclosed to WARF, Licensee or its
sublicensee(s) by a third party that has the right to disclose it free of any
obligations of confidentiality; or




(iv)

five (5) years have elapsed from the expiration of this Agreement.




 

Enable IPC license 08-0204.2

Page 8 of 15




Section 19.

Authority.




The persons signing on behalf of WARF and Licensee hereby warrant and represent
that they have authority to execute this Agreement on behalf of the party for
whom they have signed.




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates indicated below.







   WISCONSIN ALUMNI RESEARCH FOUNDATION




By: /s/ Craig J. Christianson

Date: December 11, 2007

     Craig J. Christianson, Director of Licensing







   ENABLE IPC




By: /s/ David A. Walker

Date: December 13, 2007




Name and Office:_David Walker, CEO________________________________




 




Enable IPC license 08-0204.2

Page 9 of 15







APPENDIX A




A.

“Licensed Patents” shall refer to and mean those patents and patent applications
listed on Appendix B attached hereto in countries in the Licensed Territory and
any subsequent patent application owned by WARF in a country in the Licensed
Territory but only to the extent it claims priority to an invention claimed in a
patent application listed on Appendix B.




B.

“Products” shall refer to and mean any and all products that employ or are in
any way produced by the practice of an invention claimed in the Licensed Patents
or that would otherwise constitute infringement of any claims of the Licensed
Patents.




C.

“Selling Price” shall mean, in the case of Products that are sold or leased, the
invoice price to the end user of Products (regardless of uncollectible accounts)
less any shipping costs, allowances because of returned Products, or sales
taxes.  The “Selling Price” for a Product that is transferred to a third party
for promotional purposes without charge or at a discount shall be the average
invoice price to the end user of that type of Product during the applicable
calendar quarter.  




D.

“Development Report” shall mean a written account of Licensee’s progress under
the development plan having at least the information specified on Appendix D to
this Agreement, and shall be sent to the address specified on Appendix D.




E.

“Licensed Field” shall be limited to the field of capacitors for consumer and
industrial applications, excluding transportation-related applications.  




F.

“Licensed Territory” shall be limited to the United States and those countries
or regions for which Licensee has paid to WARF the foreign filing fees as
required under Section 4D above.




G.

“Non-Commercial Research Purposes” shall mean the use of the inventions of the
Licensed Patents and/or Improvements for academic research purposes or other
not-for-profit or scholarly purposes not involving the use of the inventions of
the Licensed Patents or Improvements to perform services for a fee or for the
production or manufacture of products for sale to third parties.







Enable IPC license 08-0204.2

Page 10 of 15







APPENDIX B




LICENSED PATENTS










REFERENCE

NUMBER







COUNTRY




PATENT

NUMBER




ISSUE

DATE




APPLICATION

SERIAL NUMBER

     










NANOPOROUS INSULATING OXIDE ELECTROLYTE MEMBRANE ULTRACAPACITOR AND BUTTON CELL,
AND METHOD OF MANUFACTURE AND USE THEREOF ( ANDERSON Marc A, LEONARD Kevin C)







P06293US

UNITED STATES

  

11/932519

P06293WO

PCT

   








Enable IPC license 08-0204.2

Page 11 of 15


